Citation Nr: 1620196	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  13-33 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for a left knee disability, and if so, whether service connection is warranted.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service from December 1982 until September 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  In September 2014 the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of the hearing was prepared and added to the record.

The Board notes that, regardless of the determination reached by the RO with respect to whether new and material evidence has been received, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of the previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  Service connection for a left knee disability was initially denied in an August 1990 rating decision.  The Veteran did not appeal that decision or submit new and material evidence within one year of notification, and the decision is final.

2.  New evidence submitted since the August 1990 rating decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the Veteran's claim for service connection.

3.  The probative, competent evidence is against a finding that the Veteran's current left knee disability is related to service.


CONCLUSIONS OF LAW

1.  The portion of the August 1990 rating decision that denied service connection for chronic residuals of left knee sprain is final.  See 38 C.F.R. §§ 19.129, 19.192 (1990).

2.  New and material evidence has been received to reopen the claim for service connection for a left knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for establishing service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Compliant notice was provided in October 2010.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations were conducted and opinions were obtained in August 1990 and May 2012.  Subsequently the Board requested additional opinions from Veterans Health Administration (VHA) physicians, and those were added to the record in August 2015 and December 2015.  

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, and the Veteran testified as to the events in service, treatment history and symptomatology of her left knee condition.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

New and Material Evidence

The Veteran's claim for service connection for a left knee condition was initially denied in the August 1990 rating decision.  The Veteran did not appeal the rating decision, nor did she submit relevant evidence within one year of that decision; therefore, it is final.  See 38 C.F.R. §§ 19.129, 19.192 (1990).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable probability of substantiating the claim.  38 C.F.R. § 3.156(a).  "New   and material evidence" can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1993).

Service connection for a left knee condition was initially denied because the evidence of record did not show a current left knee disability subject to service connection.  Evidence added to the record since August 1990 includes additional VA and private treatment records, Social Security Administration records, an additional VA examination on the left knee, and lay statements from the Veteran.

This evidence is "new" as it was not previously submitted to agency decision   makers.  Some of it is also "material" as it relates to an unestablished fact necessary to substantiate the Veteran's claim; namely, a diagnosis of a left knee condition and an explanation of its relation to an in-service occurrence.  Accordingly, the claim for service connection for left knee disability strain is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

Service Connection 

Reopening the Veteran's claim does not end the inquiry.  A decision on the merits is also necessary.  As the RO considered the claim on the merits in the October 2013 statement of the case, the Board may consider the reopened claim on the merits as well.  See Bernard, 4 Vet. App. 384.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disability, such as arthritis, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that she developed her left knee disability after spraining it while running during her active service, resulting in his current left knee disability.

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with a medial collateral ligament sprain and patella femoral syndrome of the left knee during the May 2012 VA examination, and was diagnosed with plica syndrome during her treatment with a private orthopedist in January 2012.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

Service treatment records show that the Veteran initially sought treatment in June 1988 after twisting her knee in a long jump event.  On physical examination she had a painful range of motion with some tenderness in the lateral collateral ligament.  She was diagnosed with an acute sprain of the lateral collateral ligament and was given crutches and a knee immobilizer.  The following month the Veteran returned for treatment of left knee pain and although she had some swelling, her knee had a full range of motion.  She was given medication.  In April 1989 the Veteran reported having left knee pain after running and she was diagnosed with left knee patella femoral syndrome and was given medication.  

Her first treatment for her left knee condition was during the VA examination in August 1990.  The Veteran reported having ongoing knee pain and stiffness but the VA examiner diagnosed residuals of left knee sprain.  Her knee x-ray at the time was normal.  The Veteran had limited treatment again until she began seeing a neurologist in 2006-2007.  At the time she reported having a new onset of left knee pain, but her gait and reflexes were normal.  She was referred for a nerve conduction study of the lower extremities, but there was no evidence that the testing was completed.

The Veteran began seeking treatment from a rheumatologist, and in May 2011 she had an x-ray of the left knee that showed only minimal enthesopathy.  She was diagnosed with fibromyalgia based on her report of her symptoms.  In January 2012 she sought treatment from an orthopedist and at the time she had an magnetic resonance imaging (MRI) of the left knee that showed some thickening in the medial collateral ligament, consistent with an old sprain that had healed.  She was diagnosed with joint pain localized in the knee, a knee sprain, and plica syndrome.  

In May 2012 the Veteran underwent VA examination in connection with her claim, and on physical examination she had some reduced range of motion in the knee but no evidence of subluxation.  The VA examiner opined that the Veteran's current left knee disability was less likely than not related to her left knee injury during service.  In making this determination, the VA examiner noted that in her post-service treatment she was diagnosed with a medial collateral ligament injury, but during service she was diagnosed with a left lateral collateral ligament injury; he indicated these diagnoses affected different parts of the knee.  The VA examiner also indicated that the Veteran was never diagnosed with plica syndrome during service, and that she did not have the symptoms consistent with patella femoral syndrome during active duty service.  Noting the difference between the symptoms and diagnoses, the VA examiner opined that it was less likely than not that her left knee injury during service was related to her current left knee condition.  

In October 2014 the Veteran submitted a private physician statement indicating that the Veteran's left knee pain was more likely than not related to her service-connected left knee sprain.  The physician indicated that this opinion was based on the Veteran's previous complaints of knee pain and her consistent symptoms since beginning treatment in 2012.  

In August 2015 a VHA orthopedic surgeon opined that the Veteran's left knee disability was much more likely not to be related to her in-service knee complaint.  In making this opinion, the VHA orthopedic surgeon noted that the Veteran was diagnosed with a lateral collateral ligament strain during service, and that all of her subsequent examinations, diagnoses, and opinions after service indicated no complaint of a lateral collateral ligament strain.  He further reasoned that the Veteran's medial collateral ligament sprain and plica symptom were much more likely due to an interval injury after discharge.  

However, since the VHA opinion did not consider the Veteran's patella femoral syndrome, which was diagnosed in 1989 and was noted in the May 2012 VA examination, a subsequent VHA opinion was requested and was submitted in December 2015.  The December 2015 VHA orthopedic surgeon, Dr. J.T., opined that it was not as least as likely as not that the Veteran's current diagnosis of a medial collateral ligament sprain and plica syndrome are etiologically related to her documented in-service left knee lateral collateral ligament sprain and patella femoral syndrome.  In making this determination Dr. J.T. noted that the Veteran had no documented specific injury to her knee at any time, and that her symptoms during service were strongly suggestive of overuse rather than any identifiable injury.  Dr. J.T. expanded that the Veteran had tenderness and soft tissue inflammation during service, but that there was no tear of the ligament based on her conservative treatment of medication and an ice pack and her seemingly quick recovery.  Dr. J.T. further noted that when she was seen again in service for knee pain, she was diagnosed with patellofemoral syndrome, but that there was no physical examination and her treatment was again conservative.  He inferred that since the Veteran did not return for treatment during service and did not request a separation examination that her condition improved.  Finally, Dr. J.T. cast doubt on the Veteran's current diagnoses of medial collateral ligament sprain and plica syndrome as he noted that they seemed to be based on MRI scans rather than physical examinations, and because the Veteran had no documented injury that would have caused even a mild tear of the medial collateral ligament.  He summarized that the Veteran's injuries seemed to be more consistent with fibromyalgia, and opined that there was no reason to believe that the Veteran's left knee pain was in any way connected to her active duty service.  

In weighing opinions, some limited weight is given to the May 2012 VA examiner's opinion that the Veteran's left knee condition was less likely than not related to service because her post-service symptoms and diagnoses were different from those she incurred in service, namely that she developed a left lateral collateral ligament sprain in service but developed a medial lateral collateral after separation from service.  This opinion is given some limited weight because provides sound rationale and is based on a review of the Veteran's treatment history and her lay statements.  However, the opinion was rendered in May 2012 and therefore did not consider the Veteran's updated treatment and the opinion of the Veteran's treating physician from October 2014.  

Minimal weight is given to the opinion of the private physician from October 2014, who opined that the Veteran's current left knee pain was more likely than not related to her service-connected left knee sprain.  This opinion is given minimal weight because it provides little rationale and appears to be based only on the Veteran's lay statements rather than a review of the medical evidence.  Moreover, the private physician opinion did not provide any references to the Veteran's treatment history or any objective findings to support the opinion.  

Great weight is given to the opinions of the April 2015 and December 2015 VHA orthopedic surgeons, when viewed together.  These opinions are given great weight because together they reviewed the Veteran's treatment history in detail and provided specific examples showing the differences between the Veteran's in-service injuries and her current injuries.  Further, the December 2015 VHA opinion provides an alternative diagnosis for the Veteran's symptoms.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from sound reasoning).

The Board notes that the examiners suggest that the Veteran's left knee injury in service appeared to be mild based on the sporadic treatment with conservative treatment methods including medication and ice.  Further, as noted the Veteran did not request a separation examination, which suggests that her left knee disability was not bothering her enough to seek treatment.  The Veteran did not seek treatment for knee pain again until 2006, 17 years after separating from service.  Her post-service treatment also appears to be sporadic with few objective findings and continued conservative treatment methods.  Overall, the sum of the evidence suggests that the Veteran's current left knee disability is not related to service.  

While the Veteran believes that her current left knee disability is related to service, as a lay person, the Veteran has not shown that she has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of the Veteran's left knee disability are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, her opinion as to the diagnosis or etiology of her left knee disability is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to her current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of her current left knee disability is not competent medical evidence.  In any event, the Board finds the opinions of the VHA orthopedic surgeons to be significantly more probative than the Veteran's lay assertions.

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for a left knee disability.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection for a left knee disability must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-56.


ORDER

New and material evidence having been received the claim of entitlement to service connection for a left knee disability is reopened.

Entitlement to service connection for a left knee disability, to include medial collateral ligament sprain, plica syndrome, left knee lateral collateral ligament sprain, and patella femoral syndrome, is denied.  



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


